Citation Nr: 1421515	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for any acquired cardiac disability, including undiagnosed illness. 

2.  Entitlement to service connection for any acquired lower back disability, including undiagnosed illness.

3.  Entitlement to service connection for right and left knee disabilities, including undiagnosed illness.

4.  Entitlement to service connection for headaches, including undiagnosed illness.

5.  Entitlement to service connection for irritable bowel syndrome, including undiagnosed illness.

6.  Entitlement to service connection for any acquired psychiatric disability, including undiagnosed illness.

7.  Entitlement to service connection for any acquired respiratory disability, including undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran performed active duty for training from July to December 1987 and active military service from October 1988 to May 1991 and from May 2006 to April 2007.  He is a Persian Gulf War veteran and a combat veteran. 

In pertinent part of a March 1992 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denied service connection for a bilateral knee condition.  The rating decision mentions service treatment reports (STRs), but makes no mention of a separation examination report.  The Veteran did not appeal that decision, nor did he submit relevant evidence within the appeal period.  

In April 1996, the Chicago, Illinois, RO determined that new and material evidence had not been submitted to reopen a claim for service connection for the knees.  The April 1996 rating decision clearly mentions that the STRs of record did not include a separation examination report.  In January 2012, the RO requested that the National Personnel Records Center (NPRC) search for missing STRs.  In January 2012, the NPRC mailed all available records.  The STRs now contain an April 1991 separation examination report that was not available earlier.  

The April 1996 RO rating decision made it clear that the separation examination report was not of record in April 1996, the Board concludes that relevant STRs, which existed at the time of the March 1992 and April 1996 rating decisions, have been added to the record since those decisions.  VA must therefore reconsider the claims decided in the March 1992 and April 1996 rating decisions without requiring the Veteran to submit new and material evidence to reopen the claims.  38 C.F.R. § 3.156(c).  

The March 1992 rating decision, in pertinent part, denied service connection for both knees.  The April 1996 rating decision, in pertinent part, denied service connection for a heart condition and for a lower back condition.  

This appeal arises from an April 2011 rating decision of the St. Louis, Missouri, RO that in pertinent part denied service connection for a lung condition, for irritable bowel syndrome, for headaches, and for a nervous condition. 

Since issuance of the most recent supplemental statement of the case (SSOC), new evidence has been received along with a waiver of the Veteran's right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record before the Board consists of paper claims files and electronic files. 

Service connection for any acquired cardiac disability, any acquired respiratory disability, and any acquired spinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of March 1992, the RO denied service connection for disabilities of both knees.   

2.  By rating decision of April 1996, the RO denied service connection for a heart condition and a lower back condition.  

3.  Since the April 1996 RO rating decision, the RO has associated previously-missing relevant service department records with the claims files. 

4.  A chronic disability manifested by bilateral knee pains due to undiagnosed illness has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  

5.  The Veteran's intractable headaches are etiologically related by competent medical evidence to service-connected fibromyalgia.  

6.  A chronic disability manifested by irritable bowel syndrome with nausea and vomiting has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  

7.  The Veteran's depression and anxiety are etiologically related by competent medical evidence to service-connected fibromyalgia.  

8.  The Veteran is a combat veteran.

9.  A diagnosis of PTSD related to combat stressors has been offered.






CONCLUSIONS OF LAW

1.  Because relevant service department records have been added to the claims files since April 1996, the claims denied in the March 1992 and April 1996 rating decisions must be reconsidered without requiring the Veteran to submit new and material evidence to reopen them.  38 C.F.R. § 3.156(c).  

2.  A chronic disability manifested by bilateral knee pains due to undiagnosed illness is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

3.  The requirements for secondary service connection for headaches, depression, and anxiety are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  A chronic disability manifested by irritable bowel syndrome, with nausea and vomiting, due to undiagnosed illness is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

5.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  
Service Connection for the Knees

In order to establish service connection for a disability, the evidence must demonstrate the presence of it and that it resulted from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

In this case, the Veteran has reported coming under direct fire from an enemy force while serving in Saudi Arabia during service in the Persian Gulf War.  His DD Form 214 reflects that he served in motor transport and earned the Southwest Asia Service Medal with two bronze stars.  While these official decorations do not conclusively establish participation in combat, a bronze service star is awarded for participation in a specific campaign waged against the enemy.  The two campaigns that coincide with the Veteran's Southwest Asia service are the Defense of Saudi Arabia campaign from August 2, 1990, to January 16, 1991, and the Liberation and Defense of Kuwait campaign from January 17 to April 11, 1991.  Resolving any remaining doubt in favor of the Veteran, he should be accorded the more favorable consideration that is afforded combat veterans.  His combat participation is discussed further in the PTSD portion of the decision below.

The RO denied service connection for both knees in March 1992 on the basis that in-service knee injuries resolved prior to discharge.  In February 1996, a VA "Joints" compensation examiner found the knees to be normal, except for complaints of painful motion in flexion and extension, and offered a diagnosis of bilateral knee arthralgia, but offered no etiology.  Since then, no diagnosis has been offered for bilateral knee pains, although a July 2013 compensation examination report reflects a diagnosis of fibromyalgia to explain widespread musculoskeletal pain.  In September 2013, the RO granted service connection for fibromyalgia effective December 27, 2011.  Because service connection is now in effect for fibromyalgia, the question becomes whether fibromyalgia includes knee pains.  

Except for a diagnosis of fibromyalgia, no etiology has been offered to explain the Veteran's bilateral knee pains.  The more recent diagnosis of fibromyalgia includes widespread pain, but except for tenderness palpated at the medial joint lines of both knees, the examiner did not indicate that the Veteran's painful knees on flexion and extension were due to fibromyalgia. 

Because the knee pains have existed for 6 months or longer, because these pains have not been attributed to a known diagnosis, and because a painful major joint warrants at least a 10 percent rating (see 38 C.F.R. § 4.71a, Diagnostic Code 5003), an undiagnosed illness has caused chronic bilateral knee joint pains that have been manifested to a degree of 10 percent or more.  There has been no evidence presented that suggests that these symptoms are the result of a supervening condition, willful misconduct, or that the condition was not incurred during active military service in Southwest Asia.  

The Court has stated, "the requirement that a veteran show a nexus between the chronic disability and the undiagnosed illness" impermissibly adds a limitation to, rather than derives from, the statute and the regulation and thus runs afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation imposing fault requirement where no such requirement is imposed by its implementing statute is invalid)."  Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service connection for bilateral knee pains due to undiagnosed illness have been met.  Service connection is therefore granted for an undiagnosed illness manifested by chronic bilateral knee pains.  

Service Connection for Headaches, Including Undiagnosed Illness

The Veteran's STRs do not reflect a complaint of or treatment for headaches.  In June 2010, he claimed a several year history of headaches that he related to active service.  The RO denied the claim in April 2011 on the basis that there was no medical evidence of headaches.  In December 2011, the Veteran claimed that his headaches could be due to undiagnosed illnesses caused by service in the Persian Gulf War.
An April 2009 private computerized tomography (CT) study showed a normal intracranial process.  The Veteran was treated at the Headache Care Center clinic at various times in 2010.  Intractable headaches were noted.  A March 2010 Headache Care Center report notes worsening and deteriorating headaches.  A March 2012 brain magnetic resonance imaging study showed a normal brain.  An April 2010 Headache Care Center report notes possible medication-overuse headaches.  Yet another April 2010 report indicates that the Veteran reported a history of headaches dating back to his youth, although his headaches were worsening.  

In July 2012, the Social Security Administration (SSA) determined that the Veteran was disabled from working due to a primary diagnosis of headaches and a secondary diagnosis of anxiety disorders.  

A July 2013 VA fibromyalgia compensation examination report notes that the Veteran's primary care provider had reported, "...his headaches appeared to be multifactorial, being made worse by insomnia with very poor hygiene and probable restless legs."  A diagnosis of fibromyalgia was offered and the examiner reported that headaches are among the symptoms considered in this diagnosis.  This raises the issue of secondary service connection.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In September 2013, the RO granted service connection for fibromyalgia.  Because headaches are attributed to fibromyalgia, the evidence for secondary service connection for headaches is compelling.  After considering all the evidence of record, the Board finds that the evidence favors the claim.  Service connection for headaches must therefore be granted. 

Service Connection for Irritable Bowel Syndrome, Including Undiagnosed Illness

The STRs reflect occasional complaints of nausea and vomiting. 

A February 1996 VA compensation examination report reflects that the Veteran reported persistent vomiting, rectal bleeding, and constipation.  Private diagnostic workups revealed chronic active duodenitis, benign squamous papilloma of the esophagus, and chronic esophagitis.  A spastic rectal sphincter was recently found.  The diagnoses include chronic duodenitis. 

An April 2009 emergency room report from CoxHealth(r) reflects that the Veteran reported nausea, vomiting, and diarrhea.  He was also seen in April 2009 for gastritis, migraine, and bronchitis.

The Veteran requested service connection for irritable bowel syndrome in August 2010, but provided no details. 

In April 2011, the RO denied service connection for irritable bowel syndrome because the STRs did not show treatment for such.  In December 2011, the Veteran reported irritable bowel syndrome with abnormal weight loss.

An October 2011 private medical report notes that bowel sounds were normal, but there was diffuse abdominal tenderness to palpation.  
 
In January 2012, the RO erroneously notified the Veteran that he needed to submit proof that his undiagnosed Gulf War syndrome had existed "from military service to the present time." 

An April 2013 VA gastrointestinal compensation examination report reflects that a diagnosis of irritable bowel syndrome had first been offered in December 2011.  The Veteran reported bloating after meals and loose, dark stools.  The examiner noted diarrhea and abdominal distension, and frequent attacks of bowel distress.  The examiner offered a diagnosis of irritable bowel syndrome, but found no evidence tending to link this to military service.  

Because irritable bowel syndrome has existed for 6 months or longer, because this is specifically listed at 3.317(a) Note, as a medically unexplained chronic multisymptom illness, it must next be determined whether the Veteran's irritable bowel syndrome warrants at least a 10 percent rating.  

Under Diagnostic Code 7319, irritable colon syndrome warrants a 10 percent rating when frequent episodes of bowel disturbance with abdominal distress are shown.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Because frequent episodes of bowel disturbance with abdominal distress are shown, the Board concludes that an undiagnosed illness manifested by vomiting, nausea, and frequent episodes of irritable bowel syndrome has been manifested to a degree of 10 percent or more for more than six months.  There has been no evidence presented that suggests that these symptoms are the result of a supervening condition, willful misconduct, or that the condition was not incurred during active military service in Southwest Asia.  

Concerning a lack of evidence with which to link irritable bowel syndrome to active service, as noted above, such link is presumed if other conditions are met.  The regulatory requirements for presumptive service connection for irritable bowel syndrome with vomiting and nausea, due to undiagnosed illness, have been met.  Service connection is therefore granted for an undiagnosed illness manifested by irritable bowel syndrome with vomiting and nausea. 

Service Connection for Any Acquired Psychiatric Disability, Including Undiagnosed Illness

The Veteran requested service connection for a nerve condition in August 2010, but provided no details.  The STRS reflect that during a separation examination in April 1991, he checked "don't know" to the question of any history of nervous trouble of any sort.  His STRs for the second period of active military service reflect that he was treated for anxiety, adjustment disorder, and depressed mood.  The final diagnosis during the second period of active service was adjustment disorder not otherwise specified.  There is no entrance or discharge examination report for the second period of active military service from May 2006 to April 2007. 

In December 2011, the Veteran reported that he sought service connection for "...depression to include signs and symptoms of post traumatic stress disorder..." 

Private medical reports obtained through SSA reflect that the Veteran's depression had deteriorated in March 2011.  A July 2012 revised SSA decision reflects that the Veteran was disabled from working due to a primary diagnosis of migraine and a secondary diagnosis of anxiety disorders. 

In July 2013, the Veteran underwent a VA mental disorders examination and a VA PTSD examination.  The two compensation examination reports reflect an Axis I diagnosis of PTSD.  The reported stressors were missile alerts while in Saudi Arabia and seeing many dead bodies in Iraq.  Given the broad range of experiences that could be considered as combat-related, these stressors are evidence of combat participation.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6257 (2000)).  

A July 2013 VA fibromyalgia compensation examination report reflects that symptoms of depression and anxiety are among the symptoms attributed to fibromyalgia.

In September 2013, the RO granted service connection for fibromyalgia.  Inasmuch the July 2013 fibromyalgia examiner has attributed depression and anxiety symptoms to this service-connected disability, the evidence for secondary service connection for depression and anxiety symptoms is compelling.  

With respect to service connection for PTSD, where the claim is made by a Veteran who has engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection, satisfactory lay or other evidence of service incurrence, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence in service.  Service connection for such injury or disease may be rebutted, however, by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The next issue to be resolved is whether there is credible supporting evidence of the combat-related stressors alleged by the Veteran or whether the evidence demonstrates that he participated in combat, in which case credible supporting evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question of whether an alleged stressor is supported by credible evidence is one of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA's guidance on what constitutes combat for purposes of establishing a diagnosis of PTSD is found in VAOPGCPREC 12-99 (65 Fed. Reg. 6257 (2000).  According to VAOPGCPREC 12-99, the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The determination as to what evidence may be satisfactory proof that a veteran "engaged in combat with the enemy" necessarily depends on the facts of each case.  Determining whether evidence establishes that a veteran engaged in combat requires an evaluation of all pertinent evidence and an assessment of the credibility, probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or regulatory limitation on the types of evidence that may be used in any case to support a finding that a veteran engaged in combat with the enemy.  The Board must consider all submissions.  The GC opinion concludes that any evidence which is probative of that fact may be used by a Veteran to support an assertion of combat with the enemy, and VA must consider any such evidence in connection with all other pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a Veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits.  VA must evaluate the credibility and probative value of all pertinent evidence of record and determine whether there is an approximate balance of positive and negative evidence or whether the evidence preponderates either for or against a finding that the Veteran engaged in combat.  If there is an approximate balance of positive and negative evidence, the issue must be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102 (2013).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the Court reversed the Board in a decision that had denied service connection for PTSD on the basis of no confirmed stressor.  In Pentecost, the Veteran submitted evidence of a rocket attack on his unit.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the Veteran's own personal involvement, is not necessary.  The facts in this case are similar because the Veteran credibly reported that his unit was under missile attack, or immediate threat of missile attack.  

Even without the award of the Purple Heart or a Combat Infantryman's Badge, the evidence of record is sufficient to place the issue of participation in combat in relative equipoise.  Applying the benefit of the doubt doctrine, the Board will resolve the issue in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, the Board finds that it is at least as likely as not that the Veteran did engage in combat with the enemy.  

Because the evidence reflects that a PTSD diagnosis has been given, and because the evidence reflects that the Veteran did participate in combat, the requirements for service connection for PTSD are met.  Furthermore, because service connection is in effect for fibromyalgia, and the fibromyalgia examiner has attributed anxiety and depression to fibromyalgia, secondary service connection for anxiety and depression must also be granted. 


ORDER

Service connection for a chronic disability manifested by bilateral knee pains due to undiagnosed illness is granted.

Secondary service connection for headaches, depression, and anxiety is granted.

Service connection for a chronic disability manifested by irritable bowel syndrome, with nausea and vomiting, due to undiagnosed illness, is granted.

Service connection for PTSD is granted.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) ().  Expedited handling is requested.

Service Connection for the Heart

As noted in the Introduction, in April 1996, the RO denied service connection for a heart disability.  Additional service department records that existed in April 1996 have been added to record since then.  Thus, the April 1996 rating decision must be reconsidered.  

The STRs mention that a possible heart murmur was investigated and found to be insignificant.  The Veteran reported chest pains after physical training lasting up to two hours.  

An April 2010 report from Headache Care Center mentions a history of myocardial infarction in 1990.  The report indicates that the Veteran reported that while in the Army in 1990, he had a stroke and a heart attack.  The report mentions that auscultation revealed no heart disorder.  The relevant impression was "no good evidence of prior MI or CVA and suspect would need more studies." 
In December 2011, the Veteran specifically requested consideration of a heart disease due to undiagnosed illness.  

May 2012 private medical reports from Cox Medical Center/Cox Health in Springfield, Missouri, reflect that the Veteran was hospitalized for chest pain, slurred speech, and left-sided weakness.  Thereafter, a stress test showed an ejection fraction of 45 percent.  Diagnostic procedures showed no evidence of ischemia.  A carotid Doppler study showed bilateral plaque, not considered significant.  Significantly, though, the report mentions that the Veteran has a history of coronary artery disease with stent placement, a history of hypertension, and a history of transient ischemic attack/stroke.  

A July 2013 VA chronic fatigue syndrome examination report reflects that the examiner did not find chronic fatigue syndrome, but, the remainder of the questionnaire is inconsistent with that conclusion.  The examiner indicated that the Veteran has debilitating fatigue that reduced his daily activity level to less than 50 percent of pre-illness level for a period of 6 months or longer.  The examiner checked "yes" to the question of whether the Veteran now has, or did have, findings, signs, and symptoms attributable to chronic fatigue syndrome.  These included low-grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, sleep disturbance, plus multiple signs of cognitive impairment attributable to chronic fatigue syndrome.  The examiner checked "yes" to whether chronic fatigue syndrome impacted the Veteran's ability to work.  The chronic fatigue syndrome examiner then dissociated heart disease from active service.  Although the questionnaire requests that the examiner supply a rationale, no rationale was supplied.

A July 2013 VA heart compensation examination report contains a diagnosis of ischemic heart disease.  Whereas the prior record contained no medical evidence of a heart disability (the RO found an earlier claim not-well-grounded for that reason), the recent diagnosis triggers VA's "promise of assistance."  Shade, 24 Vet. App. at 119.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran should be offered an appropriate examination to determine the etiology of ischemic heart disease. 

Service Connection for the Spine

As noted in the Introduction, in April 1996, the RO denied service connection for a low back disability on the basis that there was no medical evidence linking the currently shown L3-4-5 disc pathology to a lower back injury treated during active service.  The Veteran did not appeal that decision, nor did he submit relevant evidence within the appeal period; however, because additional service department records that existed in April 1996 have been added to record since then, the April 1996 rating decision has not become final.  38 C.F.R. § 3.156 (c).

The STRs reflect that the Veteran complained of low back pain at various times.  A February 1989 emergency room note reflects low back pain for a month.  A radiology consultation report simply notes "scoliosis."  Flexion beyond 30 degrees was painful.  Ibuprofen was prescribed.  The Veteran was temporarily restricted from truck-driving longer than 2 hours per day.  The spine was normal during a separation examination of April 1991 and on a report of medical history questionnaire, the Veteran indicated no recurrent back pain.

A February 1996 VA spine compensation examination report reflects that a recent radiology study showed central disc herniation at L3-4 and mild disc bulging at L4-5.  The Veteran was in extreme pain because of the lower back and there were also left lower extremity neurological abnormalities.

The Veteran re-enlisted and completed another term of active military service from May 2006 to April 2007.  This more-recent active service raises the issue of aggravation of the pre-existing L3-4-5 disc pathology with left lower extremity neurological abnormalities.  

Concerning the active military service from May 2006 to April 2007, no entrance or separation examination reports are of record.  Where STRs are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Court has held that the presumption of soundness attaches where a portion of the Veteran's service medical records, including his entrance examination report, was unavailable.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In this case, the presumption of soundness at entry has been rebutted.  The February 1996 VA medical evidence of L3-5 disc pathology with left lower extremity neurological abnormalities is clear and unmistakable evidence of a pre-existing condition. 

Where the presumption of soundness at entry has been rebutted by clear and unmistakable evidence of a pre-existing condition, such as in this case, the burden then falls on the Government to rebut the presumption of aggravation by clear and unmistakable evidence that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Court subsequently stressed that "In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

A December 2011 VA medical assessment report notes widespread musculoskeletal pains attributed to chronic fatigue syndrome and fibromyalgia.  A May 2012 intestines disability benefits questionnaire mentions that a CT study showed mild degenerative changes throughout the spine, consistent with age, as well as right scoliosis of the thoracic spine and left scoliosis of the lumbar spine.  Spina bifida occulta was seen at S1.  A July 2013 VA fibromyalgia compensation examination report reflects a complaint of widespread musculoskeletal pains, including the cervical and thoracolumbar spines. 

As set forth earlier, VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon, 20 Vet. App. at 81.  Because the spine has not undergone a compensation examination since February 1996, the spine should be reexamined to determine the nature and etiology of any abnormality found.  

Service Connection for Respiratory Disability, Including Undiagnosed Illness

The STRs mention complaints of shortness of breath and chest pains at various times; however, a report of medical history questionnaire in April 1991 reflects that the Veteran checked "no" to a history of shortness of breath.  

During a February 1996 VA heart examination, the Veteran reported shortness of breath and chest tightness.  The cardiac examination was normal, a chest X-ray was normal, and the examiner suspected that the symptoms had been caused by esophagitis.  

In August 2010, the Veteran requested service connection for a lung condition, but provided no details. 

A May 2012 VA CT study of the chest revealed "few bullous changes in the right apex and minimal additional bullous changes scattered throughout both lungs."  Also seen were "persistent pathologically enlarged nodes." 
A July 11, 2012-dated SSA disability decision notes that  the Veteran had become disabled from working due to severe impairments, including pulmonary insufficiency.

As set forth earlier, VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Id.   The Veteran must be offered an examination to determine the nature and etiology of any respiratory-related disorder.  

Accordingly, the case is REMANDED for the following action:


1.  The AMC should obtain up-to-date- treatment reports and associate them with the electronic file or paper claims files.  

2.  Following the above development, the AMC should offer an appropriate examination to determine the etiology of ischemic heart disease.  The examiner must review the claims files and all relevant electronic medical records and elicit a history of relevant symptoms from the Veteran. The examiner is asked to address two questions:  

I.  Is it is at least as likely as not (50 percent or greater possibility) that ischemic heart disease is related to active military service?

II.  If the answer above is "no", then is any cardiovascular sign or symptom seen that cannot attributed to ischemic heart disease or other known clinical diagnosis?  

The examiner is asked to supply a rationale for any conclusion in a legible report.  

3.  The AMC should arrange for an appropriate examination to determine the nature and etiology of any spinal disorder found.  The examiner must review the claims files and all relevant electronic medical records and elicit a history of relevant symptoms from the Veteran and offer a diagnosis or diagnoses, as appropriate.  The examiner is asked to comment on the progression of L3-4-5 disc pathology shown in February 1996 and then address two questions:  

I.  Is it is at least as likely as not (50 percent or greater possibility) that any spine disability shown was caused by the Veteran's first period of active service from October 1988 to May 1991?

II.  Does any spine-related sign or symptom exist that cannot attributed to a known clinical diagnosis?  

The examiner is asked to supply a rationale for any conclusion in a legible report.  

4.  The AMC should arrange for an appropriate examination to determine the nature and etiology of any respiratory-related disability found.  The examiner must review the claims files and all relevant electronic medical records and elicit a history of relevant symptoms from the Veteran and offer a diagnosis or diagnoses, as appropriate.  The examiner is asked to address two questions:  

I.  Is it is at least as likely as not (50 percent or greater possibility) that any respiratory disability shown was caused by the Veteran's first period of active service from October 1988 to May 1991?
II.  Is it is at least as likely as not that any respiratory disability shown was caused by the Veteran's second period of active service from May 2006 to April 2007?

III.  Is it is at least as likely as not that any respiratory disability was caused or aggravated by any service-connected disability?

IV.  Does any respiratory-related sign or symptom exist that cannot attributed to a known clinical diagnosis?  

The examiner is asked to supply a rationale for any conclusion in a legible report.  

5.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  The AMC must address whether there is clear and unmistakable evidence that (1) there was no increase in spine disability during the more recent period of active military service; or, (2) whether there is clear and unmistakable evidence that any increase in L3-4-5 disc pathology has been due to the natural progression of the condition.  This burden is met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding that the record contains insufficient evidence of aggravation.

5.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


